     Case 2:20-cv-00446-KJM-CKD Document 20 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Lydia Goodson,                                         No. 2:20-cv-00446-KJM-CKD
12                             Plaintiff,                   ORDER
13           v.
14
     Investment Development Management, LLC,
15   et al.,

16                             Defendants.

17

18

19          The court has reviewed the stipulation and proposed order at ECF No. 19, which requests

20   dismissal of the “entire action” under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Under that

21   rule, an action may be dismissed without a court order by the plaintiff by filing “a stipulation of

22   dismissal signed by all parties who have appeared.” The stipulation at ECF No. 19 is not signed

23   by all parties who have appeared in this consolidated action and is therefore not effective in

24   dismissing the action. See Answer, ECF No. 16 (initially filed in No. 2:20-cv-00405-KJM-

25   CKD); Answer, ECF No. 4.

26          IT IS SO ORDERED.

27   DATED: April 12, 2021.

28
